                     Case 1:18-cv-02921-JMF Document 438 Filed 10/29/18 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                             for the
                                                 Southern District
                                               __________  DistrictofofNew York
                                                                        __________


                  State of New York, et al.,                    )
                             Plaintiff                          )
                                v.                              )      Case No.    18-cv-02921 (JMF)
          U.S. Department of Commerce, et al.                   )
                            Defendant                           )

                                                APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Normen Y. Mineta, the Sakamoto Sisters, CAIR-NU, and the Fred T. Korematsu Center for Law & Equality         .


Date:          10/29/2018                                                               /s/ Geoffrey J. Derrick
                                                                                           Attorney’s signature


                                                                                     Geoffrey J. Derrick (GD7137)
                                                                                       Printed name and bar number
                                                                               Akin Gump Strauss Hauer & Feld LLP
                                                                                  1333 New Hampshire Ave. NW
                                                                                     Washington, D.C. 20036

                                                                                                 Address

                                                                                       gderrick@akingump.com
                                                                                             E-mail address

                                                                                            (202) 887-4597
                                                                                            Telephone number

                                                                                            (202) 887-4288
                                                                                              FAX number
